CACHE, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS December 31, January 1, ASSETS Current assets: Cash and equivalents Marketable securities Certificate of deposits - restricted Receivables, net Income tax receivable, net Inventories, net Prepaid expenses and other current assets Total current assets Equipment and leasehold improvements, net Intangible assets, net Other assets Total assets $ 85,990,000 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable Note payable - Accrued compensation Accrued liabilities Total current liabilities Note payable - Other liabilities Commitments and contingencies STOCKHOLDERS' EQUITY Common stock Additional paid-in capital Retained earnings Treasury stock, at cost Total stockholders' equity Total liabilities and stockholders' equity $ 84,645,000 CACHE, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS 52 Weeks Ended 52 Weeks Ended December 31, January 1, Net sales $ $ Cost of sales, including buying and occupancy Gross profit Expenses Store operating expenses General and administrative expenses Impairment charges Total expenses Operating income (loss) ) Other income (expense): Interest expense ) ) Interest income Income (loss) before income taxes ) Income tax provision (benefit) ) Net income (loss) $ $ ) Basic earnings (loss) per share $ $ (1.76) Diluted earnings (loss) per share $ $ Basic weighted average shares outstanding Diluted weighted average shares outstanding CACHE, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS 13 Weeks Ended 13 Weeks Ended December 31, January 1, Net sales $ $ Cost of sales, including buying and occupancy Gross profit Expenses Store operating expenses General and administrative expenses Impairment charges Total expenses Operating income (loss) ) Other income (expense): Interest expense ) ) Interest income Income (loss) before income taxes ) Income tax provision (benefit) ) Net income (loss) $ $ ) Basic earnings (loss) per share $ $ ) Diluted earnings (loss) per share $ $ ) Basic weighted average shares outstanding Diluted weighted average shares outstanding
